Citation Nr: 0321230	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  02-22 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for enteropathic 
arthritis with sacroiliitis, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976 and from April 1976 to June 1981.  Her claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

At a March 2003 hearing before the undersigned member of the 
Board, the veteran raised the issue of entitlement to service 
connection for headaches as secondary to her service-
connected enteropathic arthritis with sacroiliitis.  As this 
matter has not been procedurally developed for appellate 
review, the Board refers it back to the RO for appropriate 
action. 


REMAND

The veteran claims that her service-connected enteropathic 
arthritis with sacroiliitis is more severely disabling than 
reflected in the currently assigned 20 percent evaluation.  
Before the Board can adjudicate this claim, however, 
additional action by the RO is necessary.  

At her March 2003 hearing, the veteran requested that she be 
afforded another orthopedic examination to assess the 
severity of her enteropathic arthritis with sacroiliitis.  
She claims that this condition has worsened since her last 
examination in February 2002.  The Board also notes that the 
February 2002 examination reports do not address the 
applicable rating criteria.  In this regard, the veteran's 
arthritis has been evaluated by analogy under Diagnostic Code 
(DC) 5002, for rheumatoid arthritis.  Under this code 
provision, rheumatoid arthritis is evaluated by determining 
the frequency of exacerbations of arthritis per year; whether 
any such exacerbations result in incapacitation; and whether 
the condition has resulted in any impairment of health and, 
if so, whether such impairment can be characterized as 
definite, severe, or totally incapacitating.  38 C.F.R. 
§ 4.71a, DC 5002 (2002).  Since the February 2002 examination 
reports do not address these criteria, the veteran should be 
afforded another orthopedic examination.

Accordingly, the case is hereby remanded to the RO for the 
following action:

1.  The RO should provide the veteran a 
VA orthopedic examination to determine 
the severity of her service-connected 
enteropathic arthritis with sacroiliitis.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  

The examination should include any 
diagnostic tests or studies deemed 
necessary for an accurate assessment, 
including a complete test of the range of 
motion for each affected joint, 
documented in degrees.  The examiner 
should also state whether any affected 
joint exhibits weakened movement, excess 
fatigability, incoordination, or pain on 
movement (if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
motion due to these symptoms);  and 
whether pain significantly limits 
functional ability during flare-ups or 
when the affected joint is used 
repeatedly over a period of time (this 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups).

The examiner should also determine the 
frequency of exacerbations of arthritis 
per year, and provide an opinion on the 
number of exacerbations that result in 
incapacitation, if any.  The examiner 
should also state whether the veteran's 
arthritis has resulted in any impairment 
of health and, if so, whether such 
impairment is definite, severe, or 
totally incapacitating.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
Any further action to comply with the 
notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)], which is deemed necessary 
should be accomplished. 

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought on appeal is not granted, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
until she is notified.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




